Citation Nr: 1529845	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability with radiculopathy, to include secondary to herbicide exposure.

2.  Entitlement to service connection for a neurological disorder of the upper extremities, to include bilateral carpal tunnel syndrome and peripheral neuropathy, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a tremulous disorder of the upper extremities, variously diagnosed as Parkinson's disease or an essential tremor, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a neurological disorder of the lower extremities, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for ischemic heart disease.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and an alcohol-related disorder as secondary to an acquired psychiatric disorder.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.

The RO adjudicated the issue of entitlement to service connection for PTSD.  The medical evidence shows diagnoses of a depressive disorder and an alcohol-related disorder.  Pursuant to Clemons v. Shinseki, 22 Vet. App.128 (2009), the Board is expanding the claim to include all acquired psychiatric disorders and is also expanding the claim to include secondary service connection.  Similarly, as to the neurological and tremulous disorders of the upper extremities, in addition to the diagnoses of bilateral carpal tunnel syndrome and Parkinson's disease, the medical evidence reflects diagnoses of right upper extremity neuropathy and an essential tremor.

In light of the above, the issues are as stated on first two pages of this decision.

All issues except entitlement to service connection for a cervical spine disorder with radiculopathy are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the cervical spine arthritis or radiculopathy was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of a cervical spine disability with radiculopathy and service, to include any in-service neck injury and herbicide exposure.


CONCLUSION OF LAW

A cervical spine disability with radiculopathy was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability, and cervical spine arthritis and radiculopathy may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the April 2011 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was recently readjudicated in an October 2013 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Veteran submitted private treatment records and a statement from a private chiropractor.  The RO obtained the service and VA treatment records, and the RO afforded the appellant VA examinations in March and December 2011 and obtained a VA medical opinion in August 2012.  With respect to the claim denied herein, the Board finds that the examinations and opinion are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

Governing Law and Regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis and radiculopathy, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases does not include arthritis, degenerative disc disease, and radiculopathy.  38 C.F.R. § 3.309(e).  
 
Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F..3d 1039 (Fed. Cir. 1994).




Analysis

The medical evidence shows diagnoses of cervical degenerative joint disease and  cervical degenerative disc disease with associated radiculopathy.  Therefore, Hickson element (1), current disability, is established.

The Veteran's service treatment records show that he suffered a back injury in June 1968 at which time he reported a one-year history of neck pain.  Thus, Hickson element (2) as to injury is arguably established.

During active service, there were no further complaints of neck symptomatology and a neck disorder was not diagnosed.  Neither cervical arthritis nor cervical radiculopathy was diagnosed within a year of separation from active service.  At the March 1971 separation examination, a cervical spine disorder, to include cervical radiculopathy, was not diagnosed.  The spine and upper extremities were normal on physical examination.  Cervical radiculopathy and cervical spine arthritis were first diagnosed in 2010 and 2011, respectively.  Thus, Hickson element (2) as to disease is not established.

As to Hickson element (3), medical nexus evidence, there is conflicting medical evidence on whether any of these cervical spine disabilities is related to active service.

A March 2011 VA treatment record reveals that a VA physician assistant diagnosed cervical spine degenerative disc disease and stated that a clear-cut Agent-Orange-related disease was not identified.  There is no favorable medical opinion relating any of the cervical spine disabilities to herbicide exposure.  Moreover, the Board notes that the Secretary determined that there is no basis to establish a presumption of service connection at that time based on exposure to herbicide agents, including the substance commonly known as Agent Orange, for several health effects, to include chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) discussed in the December 4, 2013, National Academy of Scientists report titled: Veterans and Agent Orange: Update 2012.  The National Academy of Scientists found that there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  79 Fed. Reg. 20,308 (April 11, 2014).
 
The Veteran's chiropractor in a September 2011 statement opined that the cervical spine disorder is more likely than not directly and causally related to the in-service cervical spine injury.  The chiropractor noted that since the injury, the Veteran has suffered from progressive pain in the cervical and cervicothoracic region and that he developed bilateral radicular pain in the upper extremities.

In the August 2012 addendum to the December 2011 VA examination, a VA nurse practitioner opined that the cervical spine disorder is less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The nurse practitioner noted the July 1968 clinical record indicating neck pain for one year.  The nurse practitioner stated that there was no indication in the medical records or service treatment records that a cervical spine injury occurred and that there was no evidence other than one note that the appellant had neck pain in service.  The nurse practitioner noted that the claimant underwent cervical spine surgery in 2011 and that there is no evidence of continued problems or treatment for the cervical spine between 1968 and 2011.  The nurse practitioner opined that given the above information, the cervical spine disorder and associated radiculopathy are less likely (less than a 50 percent probability) caused by or secondary to a back injury reported in or around June 1968.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Affairs (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The private chiropractor's opinion is predicated on a history of progressive pain in the cervical and cervicothoracic region since the in-service injury.  A March 2011 VA treatment record, however, shows that the Veteran first had post-service neck pain in 2000.  Thus, to the extent that the private chiropractor's opinion is based on continuity of neck symptomatology since the in-service injury at which time he complained of neck pain, the chiropractor's opinion is of limited probative value.  While the VA nurse practitioner noted that there was no evidence of continued neck problems between 1968 and 2011, there is no evidence of continued neck symptomology from 1968 to 1999.  Therefore, the Board gives greater probative value to the opinion of the VA nurse practitioner's opinion since it is supported by the history of no continuity of symptomatology since service.

To the extent that the Veteran reported to his private chiropractor that he had had progressive neck pain since his in-service complaint of neck pain in June 1968, the Board notes that he is competent to report this history of symptoms.  The Board, however, does not find him credible because of his conflicting reporting of symptomatology.  As noted above, the appellant reported in March 2011 that his neck pain began in 2000.   

The Veteran has related his cervical spine disorder to active service, to include in-service herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his cervical spine disabilities - cervical degenerative joint disease and  cervical degenerative disc disease with associated radiculopathy - and his military service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the cervical spine arthritis or radiculopathy was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of a cervical spine disability with radiculopathy and service, to include any in-service neck injury and herbicide exposure.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER


Entitlement to service connection for a cervical spine disorder with radiculopathy, to include secondary to herbicide exposure, is denied.


REMAND

Parkinson's disease is an herbicide-exposure-presumptive disorder.  38 C.F.R. § 3.309(e) (2014).  In light of the conflicting evidence on whether the Veteran has Parkinson's disease and the private chiropractor's recommendation that the appellant should be examined by a neurologist, a VA examination by that expert is necessary.  Moreover, the private chiropractor in his September 2011 statement noted that the claimant reported that non-specific tremors were diagnosed at Allegheny Hospital in Pittsburgh, Pennsylvania, within the last year.  The AOJ should attempt to obtain those records.

Ischemic heart disease is an herbicide-exposure-presumptive disorder.  38 C.F.R. § 3.309(e).  As of a result of the conflicting evidence on whether the Veteran has ischemic heart disease and the private chiropractor's recommendation that the appellant should be examined by a cardiologist, a VA examination by that expert is necessary.   

Due to the conflicting evidence on whether the Veteran has PTSD, another VA examination is required.

In light of the conflicting medical nexus opinions on the etiology of the Veteran's hearing loss and the evidence of an elevated puretone threshold at 3000 Hertz in the left ear and the assignment of a "2" profile for hearing on entrance into service, another VA examination is necessary.  For the same reason, another VA examination is required to address the etiology of the appellant's tinnitus.

Peripheral neuropathy is an herbicide-exposure-presumptive disorder, and the Veteran had an in-service back injury.  38 C.F.R. § 3.309(e).  The lower extremities have not been examined, and a VA examination is warranted.  By the same token, a VA examination is necessary to determine whether the Veteran had peripheral neuropathy of the upper extremities and whether his bilateral carpal tunnel syndrome is related to herbicide exposure.

The Veteran reported to his private chiropractor that he was treated for GERD at VA within two months of separation from active service.  The AOJ should ask the appellant to identify his VA treatment and attempt to obtain any VA treatment records as well as afford him a VA examination.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Any further development as to TDIU is deferred pending development on the service connection claims because these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for Parkinson's disease, a tremor, peripheral neuropathy, carpal tunnel syndrome, a neurological disorder of the lower extremities, GERD, ischemic heart disease, hearing loss, tinnitus, and a psychiatric disorder as well as any disability pertaining to his claim for TDIU, and obtain any identified records.  Ask the Veteran to identify the VA facility where he was treated for GERD in 1971 and attempt to obtain records from that facility.  Attempt to obtain all records from the Allegheny Hospital in Pittsburgh, Pennsylvania, from 2010 to the present.

3.  Thereafter, schedule the Veteran for an examination by a neurologist to determine the nature and severity of the neurological disorder of the upper extremities; the tremulous disorder of the upper extremities, variously diagnosed as Parkinson's disease or an essential tremor; and any neurological disorder of the lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to the neurological disorder of the upper extremities; the tremulous disorder of the upper extremities, variously diagnosed as Parkinson's disease or an essential tremor; and any neurological disorder of the lower extremities.

The examiner should answer the following inquiries:

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy of either upper extremity and, if so, whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the either upper extremity is related to active service, to include the back injury in July 1968 and herbicide exposure.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the carpal tunnel syndrome of either upper extremity is related to active service, to include the back injury in July 1968 and herbicide exposure.

If another neurological disorder of the upper extremities other than peripheral neuropathy and bilateral carpal tunnel syndrome is diagnosed, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the neurological disorder of the upper extremities is related to active service, to include the back injury in July 1968 and herbicide exposure.
 
The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) that the Veteran has Parkinson's disease.

If an essential tremor is diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the essential tremor is related to his active service, to include herbicide exposure.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy of either lower extremity and, if so, whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the either lower extremity is related to active service, to include the back injury in July 1968 and herbicide exposure.

If a neurological disorder of the lower extremities other peripheral neuropathy is diagnosed, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the neurological disorder of the lower extremities is related to active service, to include the back injury in July 1968 and herbicide exposure.

A complete rationale for any opinion offered must be provided.

4.  Schedule the Veteran for an examination by a cardiologist to determine the nature and severity of any ischemic heart disease.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to ischemic heart disease.  Specifically, the examiner should answer the following inquiry:

The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) that the Veteran has ischemic heart disease.

A complete rationale for any opinion offered must be provided.

5.  Schedule the Veteran for an examination to determine the nature and severity of GERD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to GERD.  Specifically, the examiner should answer the following inquiry:

The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) that the Veteran's GERD is related to active service.

A complete rationale for any opinion offered must be provided.

6.  Schedule the Veteran for an examination to determine the nature and severity of bilateral hearing loss and tinnitus.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss and tinnitus.

The examiner should answer the following inquiries:

The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) that the Veteran's hearing loss in either ear is related to active service, to include in-service noise exposure, an elevated threshold at 3000 Hertz in the left ear on the entrance examination, and a "2" profile for hearing on the entrance examination.

The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) that the Veteran's tinnitus is related to active service, to include in-service noise exposure, an elevated threshold at 3000 Hertz in the left ear on the entrance examination, and a "2" profile for hearing on the entrance examination.

A complete rationale for any opinion offered must be provided.

7.  Schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiry:

For any other current acquired non-substance-related psychiatric disorder, such as PTSD or a depressive disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the current acquired psychiatric disorder is related to active service, to include in-service stressors.

A complete rationale for any opinion offered must be provided.

8.  The AOJ should undertake any additional development on the TDIU claim in light of any additional evidence of record.

9.  Thereafter, the AOJ must readjudicate the issues on appeal, with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


